seo Ne, 0970954. 51704
7 t- 5 Y yy Y
. A / —
/

8473 Y Ñ KARDEX: 120284
ÍNUTA: 8164 ' j ñ

INCLUSIÓN DE LISTA DE BIENES > ERECTO APROBADA. MEDIANTE RESOLUCIÓN
noe, N* 5e0-2008-MEM/DM, EN EL

cowrmato DE LICENCIA PARA La? EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

y

"ke a EL LOTE XXIT= . N
—) QUE CELEBRAN: A )
UNA PARTE ¿
/ = ( PERUPETRO S.A. ] 3
— =
Y DE LA OTRA P,
O == Mk
BPZ EXPLORACIÓN £ PRODYCCIÓN S.R.L.<_
CON INTERVENCION D)
7 MA
BPZ ENERGY LLC. (ANTES BPZ ENERGY INC.) _ 7

RARA

A AEREA
LA CIUDAD DE LIMA, A LOS ¡INTITRES DIAS DEL MES DE DICIEMBRE DEL* AÑO $
MIL DIEZ, /YO: PERRO ALE BARREDAy ABOGADO, NOTARIO DE ESTA
“ EXTIENDO LA presere ESCRITURA, dl LA QUE INTERVIENEN, DE

CON LO DISPUESTO - US LOS ARTICULOS 27_Y 54) INCISO H DELÉ

Gtaris de Ena Ese de Mitos de Lima Goleo de Mota de Sima

/
EGISLATIVO 1049. Parr
AS

AS
=

Poreesososdoasasasonaso===== COMPARECEN IN
¿CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785044, con
0 LUIS ALDANA No 320, SAN BORJA, LIMA, DEBIDAMENTE Y
POR LA' DOCTORA ISABEL MERCEDES TAFUR MARÍN, QUIEN, MANIFIESTA ¿
IDAD PERUANA, ESTADO CIVIL CASADA, DE PROFESIÓN: ABOGADA; S
prsromenre IDENTIFICADA CON _ROCUMENTO NACIONAL DE IDENTIDAD N* 08203459, ES
$ SUFRAGANTE ELECTORAL, EN SU CALIDAD. DE GERENTE GENERAL (E), CoN PODER Y -
¿ anscerro En ER, ASIENTO C000060 DE LA PARTIDA ELECTRÓNICA N* 00259837 DEL 5

REPRESENTADA

Sy E

SER DE NACIO

L
desVitarios de Lan A

x) 3 mE! E

X
: Cc E REGISTRO DE PERSONAS JURÍDICAS DE LIMA; e==e=====s===========ss===========e= i
Y PR LA OTRA PARTE: =====

Propano
«$ BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L.,_ IDENTIPICADA CON REGISTRO ÚNICO DEN
Á CONTRIBUYENTE (ruc) Ne 20503238463,' CON DOMICILIO EN av. qe DERBY N* 055,
lA $ DreIcIo CRONOS, - TORRE 1, PISQ 4, DISTRITO DE SANTIAGO DE SURCO, PROVINCIA
Á E DEPARTAMENTO DE LIMA, pArEX EN LÁ PARTIDA N* ErSBSK0Q: PRL. REGISTRO E ]
PERSONAS . JURÍDICAS DE LÍMA; Y EN fa PARTIDÁ N% 11328132 DEh LIBRO DE
y CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS, 3
JoesrnamenrE > *REPRESENTADO POR SU GERENTE GENERAL. SEÑOR LUIS RAFÉEL ZOEGER Y
" ÓÑEz, ÚUIEN MANIFIESTAGSER DE JACTONALIDAD PERUANA, DE ESTADO CIVIL CASADO, $

p :

A MINUTA: sEñor NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:

DE PROFÉSTON: INGENIERO; DEBIDAMENTE IDENTIFICADO CON. DOCUMENTO NACIONAL. DE
IDENTIDAD N* 08212579 SUFRAGANTE ELECTORAL, AUTORIZADO SEGÚN PODERES
INSCRITOS EN an ASIENTO A00001 DE LA PARTIDA N* 11985400 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA, -Y EN EL ASIENTO A00001 DE LA PARTIDA N*12110571
DEL REGISTRO PÚBLICO DE MANDATOS DE: HIDROCARBUROS. —=======================
cón INTERVENCIÓN A
Mópz ENERGY LLC., (antes BRZ aNRRÓS 10), CON—DOMICILIO EN 580 WESTLAKE
PARK BOULEVARD, SUITE 525, HOUSTON, TEXAS 77079 ESTADOS UNIDOS DE AMÉRICA,
DEBIDAMENTE REPRESENTADA POR EL / señor LUIS RAFAEL ZOEGER NÚÑEZ, DEBIDAMENTE
IDENTIFICADO CON DOCIMENTO NACIONAL jp IDENTIDAD N*_08212579 SUFRAGANTE
ELECTORAL, FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO AO0001 DE LA
PARTIDA N*” 11992608 DEL LIBRO “DÉ PODERES OTORGADOS POR SOCIEDADES
CONSTITUÍDAS O. "SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE
AR

DOY FE DE HABER IDENTIFICADO A LOS” COMPARECIENTES es QUÉ PROCEDEN CON

PERSONAS, JURÍDICAS DE Ln Tamnmnms======

CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTOYQUE REALIZAN, QUE _/

SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE su CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA
MISMA QUE_AR ARCHIVO EN SU LEGAJO RESPECTIVO, Y cuYo TENOR ES jo SIGUIENTE: ===

aaesisss=====

— Sírvase usted antón en. su “Registro de Escrituras Públicas una en la que

conste la Inclusión de Lista de enes y servicios aprobida mediante
Resolución Ministerial N* pe e en el Contrato de Licencia para
la bxploración y Explotación de Hidrocarburos en el Lote XXII, qué célebran
de Una parte PERUPETRO S.A. en adelante PERUPETRO, con RUC N* sa,
con domicilio en Av. Luis Aldana N*320, San Borja, Lima, debidamente
representada por su Gerente General Dra. Isabel Mercedes Tafur Marín, con
D. NT. NO 08203459, según poder inscrito en el Asiento C000060 de la
Partida N* 00259837 del Registro de Personas Jurídicas de Lima;, y de la
otra parte az EXPLORACIÓN e AROEUECEÓN S.R.L,, ¡identificada con Registro
Único de Corfribuyente cage! N” 205032384637 con domicilio en Av. el Derby
N* 055, Edificio ¡Sronos;. ES 1, Piso 4, Distrito de Santiago de Surcg,
Provinciá y Departamento ae Lind, insdrita en la Partida N* 11985400 del
“Registro de Personas Jurídicas de Lima, y en la Partida N* 11328132 del
Libro de Contratistas de Operaciones del Registro Pública de Hidrocarburos,
debidamente representado por su Gerente General, Señor Luis Rafael Zoeger
Núñez, identificado con Documento Nacional de Identidad N* 08212579,
autorizado” según poderes inscritos en el Asiento Aod00I—de la Partida N*
) N a JO
> 5 as =P
SERIEB No 0970955 , ] 51705
Ñ
A a a hn s a N á
JÉD5400 del Registro de Personas Jurídicas de“Lima, y en ellasiénto A00001

PES

On intervención de; ========== caen
BPZ ENERGY LLC. (ahora BPZ ENERGY INC.), con domicilio en 580 Westlake Park

3 Boulevara, Suite ,525, Hoúston, Texas 77079, Estados Unidos, de América, ¿

Y debidamenté representada por el señor /Luis Rafael  Zoeger «Núñez, Y

e

identificado con Dbcumento Nacional de Identidad N* 08212579, “facultado/2
según podex inscrito en el Asiento A00001 de la Partida N” 11992608 del
$ : de- hoderes otorgados Or Sociedades Constitujdas o Sucursales .:

de Notarios

Bolegio de Móto

establecidas en el Exeránjero del Registro de Personas Jurídicas de Lima. =
A:
CLÁUSULA PRIMERA ==============! (e

ma

tarios de Lo

Ergo ' .1. PERUPETRO S/A», en /adelante PERUPETRO, y BPZ EXPLORACIÓN £: PRODUCCIÓN -
S
S

Ss. R. ul celebraron 1el «Conteuato de Licencia para la Exploración y.

¿a

Explotación de Hidrocarburos en el XXXII, en adelante el Contrato; po

/ njsmo que conforme a ley fue aprobado por Decreto Supremo N* 079-

2007-EM y elevado a escritura Pública con fecha 21 de noviembre de)

2007, por el Rotario de Lima-Dr. Ricajdo PAL. Barreda. “=====

diante Ley N* 27624, publicada “con, fecha 8 de enero de, 2002; 4
ficada por la Ley N* 27662, publicada con fecha 8 de febrero de
y 'prorrogada por el Decreto Legislativo N2 963, puBlicado con
4 de diciembre de 2006 y por la Ley N* 29493, publicada con
de enezo de 2010, se estableció el derecho de las empresas >.

iban contratos o conyenios (a los Que se hace referencia en';
t os 6% y 10% del Texto Único Ordenado de la Ley Orgánica de *
Hidrocarburos, aprobado mediante Decreto Supremo N* 042-2005-EM, a la.
devólución definitiva del Impuesto General a las Ventas, del Impuesto” E
de Promoción Múnicipal ies le impuesto al consumo que les.
sea trasladado co que paguen, correspondiente “a todas las
importaciones o adquisiciones de bienes, Prestación o utilización de
=— servicios y ourraros de construcción, E winculados a las ..

actividades de exploración de hidrocarburos; durante la fase. de:

exploración de los Contratos y para la ejecución de los “Convenios de

Evaluación Técnica. ===2======== === e
1.3 Mediante Resolución Ministerial N* 580-2008- -MEM/DM publicada el 22:
de diciémbre de 2008, fue aprobada la lista de bienes y tepricios

cuya adquisición otorga derecho a la devolución definitiva pa

Impuesto General a lás Ventas, Impuesto de Promoción Municipar y de *
cualquier otro impuesto al consunó que le sea trasladado O que pague'< 4

Boligio de Motarios de Luna Colegio de Votarjas de Lina Colegio de Notarias de Lina Coty

BPZ EXPLORACIÓN £ PRODUCCIÓN S.R. L., en su calidad de Contratista- del y
D Contrato, a partir de la fecha dé inicio del primer período de m3
A a a - e ] SS
- y C o
Sa ) = <b >
A
y a pa —=
/

e )
fase de exploración del mismo, es decir, a partir del 19 de-_enero de
2008. ese ooooooo====

1.4 Para dar cumplimiento a lo dispuesto en el inciso c) del Artículo 6”
del” Reglamento de Ja Ley N* 27624, aprobado por Decreto Supremo N*
083-2002-EF, PERUPETRO y BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L. han
acordado otorgar la escritura pública a que dé lugar la presente
minuta, a fin de incluir en el Contrato la lista de bienes y
servicios; aprobada por la Resolución Ministerial N* 580-2008-MEM/DM.
Los téxuinos utilizados en este documento,- sean en singular o en
plural, escritos con” la primera letra en mayúscula tendrán el
significado establecido en la Cláusula Primera del texto del Contrato

e de Licencia para la Exploración (y Explotación de Hidrocarburos en el
Lote XXII aprobado por A Decreto Supremo N* 079-2007-EM, en caso que
estén influidos en dicha cláusulá. -:

CLAUSULA SEGUNDA: ===========i=======

aeocoooporcooococooorerenocenooros
Para efectos de reflejar lo establecido—en la Ciñuscla Primera, por el
presente documento HPERUPETRO y BPZ HEXPLORACÍÓN £ PRODUCCIÓN S.R.L.,
acuerdgh incluir en el Contrato la lista de bienes,y Servicios-aprobada por
la Resolución Ministerial N* 580-2008-MEM/DM, publicada el 22 de diciembre
del 2008, cuya adquisición ptorga derecho a la devolución definitiva del
Ímpuesto General a las! Ventas, Impuesto de Promoción Municipal y de )
cualquier otro impuesto al consumo que le -sea trasladado o-que pague BPZ_-
EXPLORACIÓN £ PRODUCCIÓN S.R.L., a partir del 19 de enero-del 2008, fecha
de inicio del primer período de la fase de exploración del mismo. = :

Agregue usted, Señor Notario, lo que fuera de Ley, inserte, Ja Resolución

Ministerial N*580-2008-MEM/DM que se adjunta, y sírvase cursar los partes _
Fa

correspondientes al Registro Público de Hidrocarburos para su inscripción.

Lima, 23 de diciembre del 2010 ==================s=====s===e=s=====s===s=======

FERHADACION PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍN “=

mn...)
FIRMADO POR BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L.: LUIS RAFAEL ZOEGER NÚÑEZ =

FIRMADO POR: BPZ ENERGY LLC. (antes BPZ AER INC.) _LUIS RAFAEL ZOEGER

NÚÑEZ A 22
AUTORIZADA LA MINUTA POR EL JORGE OLIVERA ESTRAMADOYRO CON

- ll
REGISTRADO DEL COLEGIO DE ABOGADOS DE LIMA NÚMERO 06959 ===========5
INSERTO NÚMERO UNO:

Aprueban lista de bienes y servicios cuya adquisición otorgará derecho a la -
— És
devolución definitiva del IGV,” Impuesto de Promoción Múnicipal y de

cualquier otro impuesto al-—consumo que le sea trasladado o qué Pague el

Contratista del Contrato de Litencia para la Exploración Y” Explotación de
Hidrocarburos en el Lote XXII ===========================s=s=====e=========
RESOLUCION MINISTERIAL N” 580-2008-MEM-DM_=================== mm
DS Ru A

- y y A
-

SERIE N9 0970956 e
S _ 51706

IE E MA

O el expediente N*? 1831965 / de fecha 27 de agus - de 2008, y su anexo
1837948, formádo por E empresa BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L.,

Ñ “sobre la aprobación de la Mista de bienes y Servicios cuya adquisición
E ¿otorgará al Contratista del Contrato de Licencia CN la Exploráción Yo
y Explotación de HIgrOparparOs en el Lote XXII, el derecho a la devolución *
$ definitiva del Impuesto General a las Ventas, Impuesto ¡de Promoción ES

x Municipal y de cualquier otro impuesto al consum6 que le sea aplicable; y, .

-Á+ CONSIDERANDO: PA

Ñ Que, mediante Ley NN”. 27624, se estableció el derecho de_]as- empresas .
A ca contratos o, convenios 'a los que se hace referencia en 108]
7 ártículos 6” y 10” del Texto Único Ordenado de la e Orgánica dex
3 Hidrocarburos, aprobado mediante Gecreto Supremo a 042- Mo -EM, a las
A devolución definitiva del Impuesto General a alas Ventas, del Impuesto dex
Y Promoción Munigipal y a ES otro impuesto al consumo que les sea $

5 trasladado o que paguen; borre oñdiente a todas las importaciones oO

iciones de bienes, Prestación o utilización de servicios y contratos
cción, directamente vinculados a las actividades de potoración:

durante la fase de exploración de los Contratos y la ejecución de los->
7 r

aluación Técnica; =============

él artí plo 2” del Decreto Legislativo N” 963, de” fecha 22 de.
2006, prorrogó la vigencia de la Ley; N* 27624 y-

S

sta el 31 de diciembre de 20095
el literall c) del artículo 6 del Reglamento,de la LeyyN” 27624,

pnsiado mediante, Decreto Supremo N* 083-2002-EF, dispone ' que los bienes Y

dé

servicios que otorgarán el derecho a la devolución definitiva del Impuesto <

EN

neral a las Ventas, Impuesto_de Promoción harerpal y de cualquier otro
impuesto al consumo deberán estar comprendidos en la lista que se apruebe

por ¿aesolución Ministerial gel Ministerio de Energía y Minas; =============

a mediante Decreto subred” N* 061-2004-EF, publicado en el Diario
Oficial El Peruano el 13 de mayo de 2004, se aprobó la ista general de los

“bienes y servicios cuya adquisición otorga el derecho a 18% devolución:

Polecio de Nirarios de Lune

definitiva del Impuesto Generd1 a las Ventas, Impuesto de Promoción .
Men: y de cualquier otro SquedTs al consumo a los titulares de las
actividades de exploración de Diroca bara de acuerdo a lo establecido en R

- ñ
la Ley N” 27624 y su Reglamento; ii

tarios de Lona Colegio de Sotarios de Lima

E. qué, mediante Decreto, Supremo N* 017-2007-EF, de Mecha 15_de febrero de Y
E ES
$ 2007, se aprobf- = Arancel de Aduanas 2007, modificado por el artículo $

NY /

>
del Decreto Supremo n 121-2007-EP, señalándose como fecha de-enttada en
vigencia el 01 de abrid de 2007; al
Que, mediante expediente N” 1831965, de fecha 27 de octubre de 2008, la
empresa BPZ-—ÉXPLORACIÓN £ PRODUCCIÓN S.R.L., en su calidad de Contratista
del Contrato de Licencia para la Exploración” y “Explotación de Hidrocarburos
en er Lote XXII, suscrito el 21 de noviembre de 2007, ha solicitadó al
Ministerio de Energía y Minasy/ la aprobación de la lista de los bienes y
servicios cuya adquisición otorgará al Contratista del citado Contrato, el
derecho “a la devolución definitiva del Impuesto General a las Ventas,
“Impuesto de Promoción Municipal y de cualquier otro impuesto al consumo a

Su favor; ==arezas==on==so=

Sorcrooooooooooooorreasoo===
Qué,. al momento de presentar la soliCitud referida en el considerando
precedente, el-Arancel de Aduanas 2007 ya se les ate “por lo que
la empresa_BPZ EXPLORACIÓN £ oa S.R.L., procedió a remitir la lista
de bienes y servicios propuesta adecuada” al huevo Arancel de Aduanas; =====
Que, asimismo, a la suscripción del Contrato de Exploración” y Explotación
de "Hidrocarburos en el Lote XXII ya se encontraba vigente la Ley N" 27624,
modificada por la Ley N” 27662, por lo que el beneficio solicitado por la
referida empresa será a partir de la fecha ds inicio del primer período de
la fase de exploración de dicho Contrato, es decir, a partir del 19 de
enero de 2008, de acuerdo a lo informado por Perupetro S.A. EQTAcO Carta
N* GGRL-CONT-2136- 2008, de fecha 20 de octubre dé 2008; ers
Que, 'el Ministerio de(Economía y Finanzas, con fecha 14 de  aovientos de
2008, presentó el Oficio N* 296-2008-EP/15.01, —mediante el cual /emitió
-opinión favorable respecto de la lista de bienes y servicios cuya
adquisición otorgará el derecho a la devolución del Impuesto General a las
Ventas, Impuesto de Promoción Municipal y de cualquier otro impuesto al

consumo a favor del Contratista del, Contrato de Licencia para la

aa

Exploración y Explotación de Hidrocarburos en el Lote XXII; ====
Que, de A EUETAÓ al artículo 4” del Reglamento de la Ley que dispone la
devolución del Impuesto General a llas Ventas e Impuesto de Promoción
Municipal para la exploración de hidrocarburos, aprobado petiants Decreto
Supremo N* 083-2002-EF, el Régimen se aplicará al Contrato o Convenio que
se suscriba a partir de la fecha de entrada de vigencia de la Ley y hasta
el término del plazo de vigencia de la fase de exploración, la terminación—
del_ Contrato por cualquiera de las partes eS al término dé vigencia de la

Ley, lo que ocurra primero;

de a -
SS

A e

"SERIEB N9> 0970957 o 1707

a o) ;
y) s ; "e
la opinión favorable del Viceministro de ' Energía y de la, Dirección,
> . Ó

peral de Hidrocarburos del Ministerio de Energía. y Minas; ===m=="e="""""="

conformidad, con lo Hspuésto por las Leyes N”* 27624 y N* 27662, el
literal c) del artículo 6” del feglamento_ de la Ley/N* 27624, aprobado .
mediante Decreto Supremo N* 083-2002-EF y el Decreto Supremo N* 017-2007,
EF; -
SE RESUELVE: ===
Artículo Único.- Aprobar” la lista de Bi:

O O EN

es y servicios cuya agquí is
otorgará derecho a la devolución definitiva del 1 puesto General 2 las
Ventas, Apuesto pas Promoción Municipal y de cualquier otro impuesto al;
copsumo que le sea trasladado o que pague el/Contratista ql contrato 10
Licencia para la Exploración y Explotación de Hidrocarburos en 1 PEE
XXII, A partir de la fecha de' inicio, del primer período de la f258 dex
exploradión del mismo,

4 Xx
de Acuerdo al Anexo adjunto-a la Presente

Resolución. ==========

A

strese, comuníquese y publíquese.—======

A

A

A

a Vos

pio dle Notarios de Lima CP:

Lima Coles
/

)

N

1

/

la Notarios Ad Colegin de Notarios de
X

Xx
2
$

ES
y
A

S

Ny

Colegio,
A

DESCRIPCIÓN:
SS DEIS BANDAS DE RODADURA PARAUEIMÁNICO
[cau y ticaada

5] [eleje[a]

Tao 290000
>
pesao
—
[az s0s00o le
| renez92000 |
[107 11000 |
[morm2100]
| 1207 192900,|
EX
EX
OE:
Ea:
mm | oresooso|
1 [weno

v
19610000 [DE

Ea = [=]3[8]5]2[s]8[=

(— seRíEB N9 0970958 / 51708
de z (

JBESS á
E
Es [ea 3
- jes ]
eli [mezna] xi
DE E
10] mc S
NE E
NOE=O-* :
NE ==
E :

EXEC:

ES
— [a [==0 :
dz :
NES 4
doma :
Mea e
Hrefemeza = ;
E mk a 3
S M| aun E y ) ( x
S Los ” Su pe

á a >

A A -—— ——> >

=
Nm A a
y
INSERTO NÚMERO DOS: ==s=s=================i===S=o==sSo==S=ooooososs=oses====

a
ZONA REGISTRAL N* IX. SEDE LIMA ========

eeoicroo rocoso

OFICINA REGISTRAL LIMA  =========

N* Partida: 0025983 70=0cccoooeconsrrroramnm=s

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS a a.==

PERUPETRO S.A.=======

REGISTRO DE PERSONAS JURIDICAS ===s=es==s==s=se==========s

>

l
RUBRO: NOMBRAMIENTO ¡DE IOSDATARIOS pro

RENUNCIA Y NOMBRAMIENTO DE GERENTE: ======S====================e=========== _s/
Por Sesión de Directorio del 25/02/2010 se acordó por Unanimidad:==========

1. Aceptar la Renuncia” formulada por “el “Señor Miltan'“Ubaldo Rodríguez

y
Cornejo a la encargatúra de la Gerencia General de Perupetro S.A.==== -.
J NT

2. Encargar la Gerencia Weneral de Perupetro S.A, '»- la Señora ISABÉL

MERCEDES TAFUR MARÍN-4(D.N.I. N* 08203459) a partir del 26/02/2010.= ==

La Señora Isabel. Mercedes Tafur Mari continuará ejerciendo las funciones

de Secretaría General, mientras se designe al Profesional que se encargará
> =—

O EIA

del mencionado puesto.
3. Encargar la Jefatura de la División de Recursos Humanos y Desarrollo de
Personal, al Ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D. N.I., we
08236395), a partir de Febrero de 2010. cc k
Así consta en COPIA CERTIFICADA del 16/4/2010 otorgada ante poes RICARDO 2
FERNANDINI BARREDA en la ciudad de LIMX. La presente corre endida el
Libro de Actas de Directorio (Fs. 115 al 260), legalizado el 07/01/2010,

ante el mismo Notario, bajo registro N* 63281.======.
El título fue presentado el 19/04/2010 a las e q horas, bajo el N*

nanicad:

2010-00280537-del Tomo Diário 0492. Derechos cobrados S/. 62.00 nuevos

y
soles con Recibo(s) Número (s) 00014200-35 00015627- 33.- LIMA, 06 de Mayo de

2010. ============ nooo osos

FIRMADO POR MIGUEL ANGEL E SI roo

Pi ES

REGISTRADOR PÚBLICO ==========

ZONA REGISTRAL NOIX — SEDE LIMA =========sessasammam==== anna z

CONCLUSI-ÓN: esseaesessessmsss

csoocrnrooooocenoioooosesoss=co===
SÍ

HABIENDO LEÍDO= LoS OTORGANTES ' TODO EL INSTRUMENTO, SE RATIFICARON

DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO FEXTO CORRE INSERTO, a

a
HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO; FIRMÁNDOLO; DE

e Ñ ) - << ?

o e a"

sERIEB N9 0970959 y 51709

Sn 3 : o |
SN N =— >

PEé2quE DoY FE.- ESTE INSTRUMENTO SE EXTIENDE EN POYAS DE SERYE 'B)N* 0970954

< SERIE B N* 970959 y == o
al. S El
- 7 A 3
4 És , 5 ) ! 3
, a NE Y r SÁ >
prose t y ( :
) (3
X a Es x
: E Z si — q. o z
, $ y ¿ SÁ
O So Nod
"a o 2 E Y rm NX
AS | _ >
- j es ! 4
UN s A SS $
O $
alo S — iS
) x ) ( 3
¡ ¿ ISABEL MERCEDES TAFUR E :
X Ú FIRME EL: Pr de:
2 Y [ ) N
Á »
ME P. BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L. i $
3 E
R j
> q y
| y Pos
7 Kb y
: Ñ 2. Ñ
h 23 CONCLUYE EL PROCESO DE FIRMAS EL: SIETE DE EÑERo DEL AÑO 005 MIÉ ONCE > ]
S copia F ;
E Er sd Mco + de sem Pública go - A 3-
A als. TAG O — > a red d
inoresada pri ! A asia de cdo > : $
sig sl ñ '0 en cada una de sus hojas, selld, / EN j
En Lima, 43% ab, ! Es de
4 Jl
VS ndint Barreda
ENS ON lo de Lima ho
. - $ 3
y EF / —
VS -

1202837

SUNARP

SUPERINTENDENCIA NACIONAL.
DE LOS REGISTROS PUILICOS.

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* ¿ 2011-00018937

Fecha de Presentación + 07/01/2011

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO
MODIFICATORIA DE CONTRATOS 11619882 A00008

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):

Derechos pagados : S/.1,440.00 nuevos soles, derechos cobrados : S/.1,440.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00000781-35 00001204-33. LIMA, 11 de Enero de 2011.

TOPES MDENCA NACIONAL
LON MECISTAOS PUBLICOS

Zona Registral N* IX - Sede Lima

Sub Gerencia de Diario y
Mesa de Partes

CERTIFICO: Que es fotocopia Del Origma'
Inscripción devuelta por Registros Públicos
Lima, 13 ENE

[ANDINI BARREDA
TARIO DE 11M4
ZONA REGISTRAL N? IX. SEDE
SUNARP OFICINA REGISTRAL
a N Partida: 11619882

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
BPZ EXPLORACION «€ PRODUCCION S.R.L.

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCIÓN

A00008

MODIFICACIÓN DE CONTRATO:

Por ESCRITURA PÚBLICA del 23/12/2010 otorgada ante NOTARIO RICARDO FERNANDINI
BARREDA en la ciudad de LIMA comparecen:
+ PERUPETRO S.A. representada por Isabel Mercedes Tafur Marin en calidad de Gerente General
(as. C-00060 de la partida 00259837 Registro de Personas Jurídicas de la Z.R- N* IX - Sede Lima)
+ BPZ EXPLORACION $: PRODUCCION S.R.L. representada por Luis Rafael Zoeger Nuñez
en calidad de Gerente General (as. A-00001 de la partida 11985400 Registro de Personas Jurídicas
de la Z.R, N” [X - Sede Lima)
+ BPZ ENERGY LLC representada por Luis Rafael Zoeger Nuñez en calidad de Apoderado (as.
A-00001 de la partida 11992608 Registro de Personas Jurídicas de la Z.R. N* IX - Sede Lima)
para suscribir un CONTRATO DE MODIFICACIÓN: DE LICENCIA PARA LA
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXII (contrato inicial inscrito en el
asiento A-00004 de la presente partida) que consiste en incluir en el contrato la lista de bienes y
servicios aprobada por la Resolución Ministerial N” 580-2008-MEM-DM de fecha 15 de diciembre
de 2008 cuya adquisición otorga derecho a la devolución definitiva del IGV, impuesto de promoción
municipal y de cualquier otro impuesto al consumo que se le $ea trasladado o que pague la sociedad a
partir del 19.01.2008, lista que en extenso consta en el título que se archiva.
El título fue presentado el 07/01/2011 a las 01:53:47 PM horas, bajo el N* 2011-00018937 del Tomo
Diario 0492. Derechos cobrados S/ 1,440.00 nuevos soles con Recibo(s) Número(s) 00000781-35
00001204-33.-LIMA,11 de Enero de 2011.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
